Case 1:19-cv-10256-GHW Document 172-1 Filed 03/24/21 Page 1 of 5




    Exh
      ibi
        t1
         Case 1:19-cv-10256-GHW Document 172-1 Filed 03/24/21 Page 2 of 5




(212
   )373
      -3553

(212
   )492
      -0553

sbu
  erg
    el@p
       aulw
          eis
            s.c
              om




       F
       ebru
          ary1
             ,2021




       ByEm
          ail

       Dav
         idJe
            ff
             rie
               s,Esq
                   .
       1345Avenu
               eoftheAm
                      eri
                        cas
                          ,33
                            rdF
                              loo
                                r
       NewYork
             ,NY10105


                  R
                  e:    Ca
                         rdwel
                             lv.Dav
                                  isPolketal
                                           .
                        De
                         fendan
                              ts’In
                                  it
                                   ialDis
                                        clo
                                          sure
                                             sandP
                                                 rodu
                                                    ction
                                                        s


       D
       earD
          avid:

             W
             eareinre
                    ceip
                       tofyou
                            rsevera
                                  lle
                                    tter
                                       s,d at
                                            edD ecember2020a ndJanua
                                                                   ry2021
                                                                        ,
       re
        la
         tingto purpo
                    rteddef
                          ic
                           ienc
                              iesin d e
                                      fend
                                         ant
                                           s’in i
                                                tia
                                                  ld i
                                                     sclosu
                                                          r e
                                                            s,r e
                                                                spon
                                                                   sesand
       ob
        jec
          tions(
               “R&O s”
                     )topl
                         ain
                           ti
                            ff
                             ’sreque
                                   stsforp
                                         roduc
                                             tion
                                                ,a ndproduc
                                                          tion.

           Wehavese
                  tfo
                    rthou
                        rposi
                            tion
                               satleng
                                     th,andhaveprovidedde
                                                        tai
                                                          l edexp
                                                                lana
                                                                   tion
                                                                      s
       a
       ndexamp
             lestoyouonourm e
                            etandconfe
                                     ron D e
                                           cemb e
                                                r21 ,2020a ndonsubsequen
                                                                       t
       c
       al
        ls
         . Wewishtomemor
                       ia
                        liz
                          eth es
                               ta
                                tusofeachi
                                         tem,sothatthere
                                                       cordi sc
                                                              lea
                                                                r.

              I
              .   D
                  efendan
                        ts’P
                           rodu
                              ction

            Asweh
                aves
                   aidb
                      efor
                         e,weth
                              inkcommun
                                      ica
                                        tionsbe
                                              tweenthepa
                                                       rt
                                                        ieswithrespec
                                                                    t
       tod
         iscov
             eryw
                il
                 lbemos
                      tprodu
                           ct
                            ivei
                               fth
                                 erei
                                    samutualund
                                              ers
                                                tandingo
                                                       fthet
                                                           im ingofthe
  Case 1:19-cv-10256-GHW Document 172-1 Filed 03/24/21 Page 3 of 5

Da
 vidJ
    eff
      rie
        s,E
          sq.


e
ven
  tsrelev
        anttodi
              scove
                  ryinthisli
                           tiga
                              tion
                                 .Wenoteth
                                         isforseve
                                                 ralr
                                                    easons
                                                         ,inc
                                                            lud
                                                              ing
b
eca
  usem  a
        nyo fyourlet
                   terspurpo
                           rtingtoiden
                                     ti
                                      fyd ef
                                           ic
                                            i en
                                               cie
                                                 sp r
                                                    edatedsub
                                                            sta
                                                              nti
                                                                al
c
omple
    tionofdocumentd
                  iscove
                       ry.

      F
      irs
        t,y  ous  e
                  rved212r  eques
                                tsfo rp roduc
                                            tion,w  ithsubp ar
                                                             ts
                                                              ,on Augu  st11,
2020
   .W eserve dou rr e
                    sponsesandob jec
                                   tionsonS e p
                                              t emb e
                                                    r10 ,2020, whenth eyw e
                                                                          re
due
  .W edidnoth  earf
                  romy  ouregard
                               ingou rresponsesa ndob jec
                                                        tionsunt
                                                               ilt hree mon
                                                                          ths
la
 ter
   ,onD e
        cemb  er10.Youd  idnot
                             ,inthos ethreemonth s,reques
                                                        ta noppo r
                                                                 tunitytom e
                                                                           et
andconfe
       rw  i
           thr espe c
                    ttos ea
                          rcht e
                               rms,c us
                                      todians
                                            ,o ra  nyaspe c
                                                          tofourr esponsesand
obj
  ect
    ions
       .Ac  cordingly,asdescr
                            ibedingre a
                                      terdet
                                           ailb e
                                                low ,w ebeganourcomp  r
                                                                      ehens
                                                                          ive
documen
      tc o
         llectiona ndreview,consi
                                sten
                                   tw ithourr espon s
                                                    e s
                                                      ,bu twi
                                                            thoutany inpu
                                                                        tfrom
you
  ,giveny ourfailuretoengagedu r
                               ingtho s
                                      ethreemon  ths.

      Ino ra boutthes amep e
                           riod,y our e
                                      sis
                                        tedoureffo
                                                 rtstos ecur
                                                           eana ppropr
                                                                     iate
pro
  tec
    tiveo rd e
             r.B  e
                  causetheP  rot
                               ect
                                 iveO rder—ad ra
                                               ftof wh ichw es e
                                                               nty ou( in
subs
   tant
      iallytheformsub se
                       qu e
                          ntlye n
                                teredbytheCourt
                                              )onJu ly31,2020—w asnotso-
orde
   redun ti
          l Nov ember10,2020 ,w ew erenotinapo s
                                               it
                                                iontor ev
                                                        iewdo cum ent
                                                                    sfo r
conf
   ident
       iali
          tyun t
               iltha
                   ttime
                       .A sw  ehav
                                 etoldyou,ou
                                           rrevi
                                               ewfo ri
                                                     ssuesofconf
                                                               identi
                                                                    al
                                                                     ity
hasbeenlaborious
               ,b e
                  causeofthec omplexcl
                                     ientcon
                                           fid
                                             encesandpriv
                                                        ilegei
                                                             ssueshere
                                                                     ,a s
theCou r
       th asrecogni
                  zed.

       No
        twithstandingth  ed elayin obtain inga na ppropri
                                                        ateP rot
                                                               e c
                                                                 tiveO  rder
                                                                           ,w  e
promisedas ig n
              ific
                 a n
                   tp  roduc
                           tionb efore Christmasa ndd e
                                                      liver
                                                          edi t
                                                              . W  ep romi sedto
endeavorto m akea nothersignif
                             icantprodu ctionatthee ndofthefirstw eeko fJa nuary
                                                                               ,
anddeliveredthatprodu ctionw i
                             thinon ebusin essdayo ftha
                                                      ttarget
                                                            .A sw  eto
                                                                     ldy  ou,w e
worke
    dth roughth eho lidaystoa chievethi
                                      s,a  ndh avenowp roduce d morethan11 ,500
docum ent
        s(144 ,000+p  ages)acrossfiverollingp roduct
                                                   ions
                                                      . Ourdo cum e n
                                                                    tp roduction
wassub st
        ant
          i a
            llyc omp le
                      t easofthisproduction.

      Ourdocumentc o
                   lle
                     ctiona ndr ev
                                 iew hasb e
                                          ene xpans
                                                  iv e
                                                     ;a swehaver epor
                                                                    te dto
y
ou,w  ec ol
          lec
            ted and r evi
                        ew ede  l
                                ect
                                  roni
                                     cally-s
                                           toredin format
                                                        ion fortw  en
                                                                    ty -two
c
ustod
    i ans(Mr
           .C ardwel
                   la ndtw e
                           n ty
                              -oneother
                                      s)foramo rethanfou r
                                                         -yea
                                                            rp e
                                                               rioda ndr an
a
ne xpa ns
        ivesea
             rch—as  e
                     a rchforallhitsinother
                                          s’fi
                                             leson M  r
                                                      .C ardwel
                                                              l’sn amea  nd
d
eriva
    tionsther
            eof—toid e n
                       tifypo t
                              entia
                                  llyrespon
                                          siveinform a
                                                     tion
                                                        .W ealsor ano ther
s
earcht erms
          ,allo f wh
                   ichw  ep rovidedtoy ou,andc o
                                               llecteddo cument
                                                              sa sidef rom
c
ustod
    i alemai
           l.

      I nD ec
            emb er2020,y our e que
                                 sted,forthefirsttim e
                                                     ,a“  proposa
                                                                lw  ithr e
                                                                         spectto
searc
    ht ermsa ndc u
                 stodi
                     an s
                        ”;byth  ispoint
                                      ,ou re f
                                             f o
                                               rtstoid entifyrespon sivem ater
                                                                             ia
                                                                              ls
wereeffec
        tive
           lyc omplete
                     . No  twi
                             th s
                                tandingou rvi ewth atw  eh adalre
                                                                a dyund  e
                                                                         rtakena
compr e
      h ens
          ivedo cumentr ev
                         i ew,a ndno twith
                                         standingth etim ingo fyou rr eques
                                                                          ts,w e
agreedtom akee ve
                ryeffor
                      ttoa  cc
                             ommod  atethem.Asw  eexplained inde
                                                               tail,y ouror
                                                                          iginal
proposa
      lsr e
          sul
            t e
              din mo reth an1.5 m i
                                  ll
                                   ionh it
                                         s. W eu sedcompu  tertechnologytot ryto
ident
    ifytermsthatw e
                  reyieldingp robablemi s
                                        -h
                                         its
                                           ,s en
                                               ty ouap  roposedrevision,reviewed
yourproposedresponse
                   ,m eta ndc onfer
                                  r edw i
                                        thy ouforn ear
                                                     lyth reehoursonJ  anuary19,
2021,a nds en
            ty ou,onJ  anu ary21,2021 ,ap  ropos a
                                                 lpu rsu an
                                                          tto wh  ichw eag reed,


                                      2
  Case 1:19-cv-10256-GHW Document 172-1 Filed 03/24/21 Page 4 of 5

Da
 vidJ
    eff
      rie
        s,E
          sq.


notw
   ith
     stand
         ingtheburd
                  en,toaddth
                           etwocus
                                 tod
                                   ian
                                     syour
                                         equ
                                           est
                                             eda
                                               ndtos
                                                   ear
                                                     chn
                                                       ear
                                                         ly
al
 lofthete
        rmsy ouha
                dr equ
                     est
                       edwesea
                             rch.

      Youdidnotrep
                 ly. Wh en wedidnothe
                                    arfromy ou
                                             ,a sw ere po
                                                        rte
                                                          dtoy ouon
J
anuary 26,w eb eg
                an—a nd hav
                          e nowc omp
                                   leted
                                       —a ne xped
                                                ited do c
                                                        um en
                                                            treview,
r
esponsivere
          sul
            tsofwhic
                   hw i
                      llbeproduc
                               edtoy
                                   ouno la
                                         ter
                                           thanthi
                                                 sW e dnesd
                                                          ay,Feb
                                                               ruary
3
,2021,w el
         linadvan
                ceofboth Mr
                          .C a
                             rdwe
                                ll
                                 ’sF
                                   ebrua
                                       ry16d epos
                                                it
                                                 iona ndtheimpe
                                                              nding
F
ebruary25,2021fac
                tdis
                   coverycuto
                            ff
                             .

     W
     ehavecomp
             liedw
                 itha
                    llo
                      fou
                        rob
                          lig
                            at
                             ion
                               swi
                                 thr
                                   esp
                                     ecttodo
                                           cum
                                             entd
                                                iscov
                                                    ery
inth
   isma
      tt
       er.

       Sec ond,  forclari
                        tyo fth er ecord,th ereisno“  de
                                                       fici ency ”ind  e
                                                                       fe nda nts’production
wi
 thr  e
      spectto“   docum  entsc on cerningc  omp arators
                                                     .” Som   etw e nty-eig hto fy ourinitia
                                                                                           l
212r equestsfo rp rodu c
                       tionc  a
                              llfo rinform  a
                                            tionr elat
                                                     ingtoc  omp  a
                                                                  r ators
                                                                        .W  e tim e
                                                                                  lyserve  d
respon se
        sa   nd ob ject
                      ion so  ffe
                                r ingto m    eeta  nd conf er,a  ndto d  is cu s
                                                                               s,in te
                                                                                     ra lia,
“whetherth er eisa mu  tuallyag ree ables eto finfo rmat
                                                       ionth  atc ou ldb ep  rodu cedatth i
                                                                                          s
tim etop erm  itthep  a
                      rtiesto m  ak ereason a bl
                                               ea rg umentsc  on si
                                                                  sten tw itha  ppl
                                                                                  icablel aw
regardingc omp  arators.”W eh eardno thingf r omy  ouforthr eemon  th s
                                                                      ,un tilDe   cember10 ,
2020 .Youin  it
              i a
                llyindi ca
                         t ed,inth  atw ritinga nd onsub sequ e ntm e e
                                                                      tandc   onfercal
                                                                                     ls,th a
                                                                                           t
weshou ldlookto M    r.C ardw ell
                                ’sv  ar
                                      iou sl e
                                             tters
                                                 ,d  i
                                                     scove rye  xcha nges
                                                                        ,a  ndp  lead
                                                                                    ingsto
di
 s cernth ein form ationh ei ss eeking.Wee    xpla
                                                 in edthatMr   .Ca rdw el
                                                                        lh  a du se
                                                                                  d multiple
def
  in i
     tionso rp  aram eters
                         ,a  nda sk edth aty ouid enti
                                                     fyin w  riting,fo rcl arity
                                                                               ,th especific
personso rg roup so fp er
                        son sM  r
                                .C  ardw ellb el
                                               iev estob eh isc  omp ara
                                                                       tor s
                                                                           ,andsp   ec
                                                                                     ifyth e
par
  tic u
      larin fo rm at
                   iony  oua  res  eeking w ithr e spec
                                                      ttoth   em . Wea     sk eda t multiple
jun c
    tures,o rallya ndinw   ri
                            ting,uptoa    ndin c
                                               lud ingonJ  a nuary12  ,2021 ,th  a
                                                                                 ty oupu tin
wr
 itingy ourr e questforin  form at
                                 ionw  ithr especttoc omp  arators.Youag  r ee dtodoso.A  s
ofJa nuary25  ,2021 ,th i
                        rtyd  aysp riortoth  eclos eoffa c
                                                         td  iscov ery,w eh  adno tr ece
                                                                                       iv ed
yourw  r
       ittenr  equest. Th  a
                           te  vening,y  ous erveda  ddi
                                                       tion alR  equ est
                                                                       sfo  rP rodu c
                                                                                    tion,to
whichw ew  i
           llr  e
                spondc   onsistentw ithth eF e de
                                                ralRu les.

      Th
       ird,a swehavetoldy oube fore
                                  ,al
                                    lo fou
                                         rp roduc
                                                tionshavecompliedwithRule
34—w ehaveproduc
               eddo cum ent
                          s“ a
                             sth eyarekeptintheusualcourseofbus
                                                              iness”—a nd
wi
 thpla
     int
       iff
         ’sreque
               stsastoth ete
                           chni c
                                alformo fproduct
                                               ions
                                                  ,tothee x
                                                          ten
                                                            tfe a
                                                                sib
                                                                  le. No
                                                                       t
al
 lfie
    ldsareavai
             lab
               leforalldo cum ents
                                 ,d ep
                                     endingonth eformo fthedocum en
                                                                  t(em a
                                                                       il
fi
 lescont
       ainmo r
             e“m et
                  adata”thanc ert
                                ainothe
                                      rty pesoffi
                                                les
                                                  ,forins
                                                        t a
                                                          nce)
                                                             .

      Fou r
          th, ou rp riv
                      ilegelog w  il
                                   la ccompanyou rproduction
                                                           ,thisw  e
                                                                   ek,o  fal
                                                                           l
documentsr e
           spon s
                ivetoth ea ddi
                             tionals e
                                     archte
                                          rm syourequested.Asw ee xplainedin
December,insi
            stingth a
                    tproductionsa ndprivi
                                        leg
                                          elogsb edel
                                                    iveredsimul
                                                              taneouslyw ith
produc
     tionsd elaysp roduc
                       tions;w  etoldy outha
                                           tw e wouldp r
                                                       io r
                                                          it
                                                           izeget
                                                                tingy  outhe
documentsa ndwou ldd el
                      iveralogsho  r
                                   tlythere
                                          afte
                                             r,andaredoingso .A
                                                              sw  edi
                                                                    s cussed
inD ecemb era
            ndJ anu a
                    ry,b e
                         ca useplaint
                                    if
                                     fs e
                                        rveda“ca
                                               tegor
                                                   icalprivi
                                                           lege
                                                              log,”w ew il
                                                                         lbe
doingthes ame,a sL  o
                    cal Rule26p  ermit
                                     s. Onthetopicoftiming,w enotea gainth a
                                                                           t
pla
  int
    iffhasy e
            ttop rovideaprivil
                             eg elogforhiss
                                          e c
                                            ondproduct
                                                     ion,m ademonthsa g o
                                                                        ,and
rei
  tera
     teou rrequestthatyoup lea
                             s esendthisdocument
                                               .


                                            3
  Case 1:19-cv-10256-GHW Document 172-1 Filed 03/24/21 Page 5 of 5

Da
 vidJ
    eff
      rie
        s,E
          sq.


      I
      I.    In
             it
              ialD
                 isc
                   losu
                      res

      Final
          ly,youh aveaskedtha
                            td ef
                                end an
                                     tssupplem en
                                                tthei
                                                    rini
                                                       tia
                                                         ld i
                                                            sclo
                                                               suresinthis
mat
  ter
    . Th eob l
             igat
                iontosupplem en
                              tini
                                 tialdisc
                                        losur
                                            e sar
                                                iseson
                                                     lywh erethe“addi
                                                                    tional
orcorrec
       tiveinformat
                  ionh a
                       snoto the
                               rwiseb eenm adeknowntoth eotherpar
                                                                tie
                                                                  sdu ring
thediscoveryprocessorinwrit
                          ing.”Fed.R.C iv
                                        .P .26(e)
                                                (1)(A
                                                    ).W eha v
                                                            ea n
                                                               sw e
                                                                  r edthe
ques
   tionsy ouha vepo sed
                      ,in c
                          ludingwithoutlimita
                                            tion astothen  amesof“ inte
                                                                      rn a
                                                                         l
counse
     l,”in m ee
              tandc onf
                      ercall
                           sa nd
                               /orinw ri
                                       ting
                                          ,a ndy ouhaveourproduct
                                                                ions. Rule
26requiresnoth
             ingfurthe
                     r.

                               V
                               eryt
                                  rulyy
                                      our
                                        s,

                               /
                               s/Su
                                  sann
                                     aM.B
                                        uerg
                                           el

                               Su
                                sann
                                   aM.B
                                      uerg
                                         el




                                   4
